HARDIN, P. J.,
(dissenting.) After the elimination from the case, by concession, of the allegation relating to forcible entry, there remained only to be considered the question whether the defendants were brought within the provision of section 2245 of the Code of Civil Procedure, as to “forcible holding out.” That section seems to require that, where the proceeding is founded upon “forcible holding out,” the petitioner should be “in constructive possession at the time of the holding out.” No such averment is found in the petition, nor does the proof given before the justice require a finding to that effect. On the contrary, the justice was called upon to find upon the proofs submitted to him, and in doing so to construe the evidence, and determine what part of it he would give credence to,- and in doing so he has, in effect, found that the plaintiff was not in constructive possession at the time of the commencement of the proceedings, nor at the time of the trial. The justice has, in effect, found that the defendants were in possession, and that they made “a claim of right to the possession, of said premises.” By the evidence given upon the trial, it appears that the defendants claimed to be in possession under a right, and they put their refusal to remove from the premises on the ground that they were there rightfully. The female defendant alleged, at the time the plaintiff sought to re*573gain possession of the premises, her right to the same. In the course of the plaintiff’s testimony, he says:
“Mrs. Sprague said she bad bad legal advice, and proposed to stay there, if she had to do it by force. They said I had no right there, and ought not to try and get it away from them. Asked Mrs. Sprague what kind of a title she had of the place. She said she had a paper signed by Jacob Lowman.”
It appeared by the evidence that Jacob Lowman was the former owner of the premises, and was the party from whom the plaintiff claimed to derive title.
It seems that the doctrine laid down by Andrews, J., in Bliss v. Johnson, 73 N. Y. 534, is applicable to the case in hand. In the course of that opinion, he says:
“The defendants entered upon the land during the absence of the plaintiff, peaceably and without force, and from that time they were in actual possession, and the possession of the plaintiff was determined. An entry by a stranger, without right, during the temporary absence of the plaintiff, would' not have divested his possession, and he would have been justified in removing the intruder by force. But his prior possession gave him no such right as against the defendants. The true owner of land, Wrongfully held out of' possession, may watch his opportunity, and, if he can regain possession peaceably, may maintain it, and lawfully resist an attempt by the former occupant to retake possession. Nor will he be liable to be proceeded against under the statute of forcible entry and detainer. There can be no wrongful' detainer by the true owner, when the entry was both lawful and peaceable.”
We think the findings which the justice was warranted to make, and in effect did make, brought the case within the principle just quoted. The premises were in the actual occupancy of the defendants, and the occupancy was hostile, and was under a claim of title; and the plaintiff was not, therefore, constructively in the possession of the premises, according to the rule laid down in Bliss v. Johnson, 94 N. Y. 235. The rule which is applicable to the case before us, we think, is correctly laid down in Alexander v. Griswold, (Com. Pl. N. Y.) 17 N. Y. Supp. 522. After stating numerous cases, the opinion concludes as follows:
“Respondent Griswold having made a quiet entry, and gained possession, under a claim of right, the law will not suffer that right to be attacked, except by an action duly brought by the respondent for that purpose.”
It seems that the decision made in this case is not a bar to an action of ejectment. Code, § 2264. The foregoing views lead to the conclusion that the decision of the justice was correct. Judgment of the county court reversing the justice’s judgment reversed,, with costs, and the judgment of the justice affirmed, with costs.